internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br4 - plr -144018-01 date date in re legend decedent trust a_trust trust gst exempt a_trust gst nonexempt a_trust gst exempt b_trust gst nonexempt b_trust trustees beneficiary beneficiary date date date state state code dear this is in reply to your letter of date requesting the following rulings the division and severance of trust into gst exempt a_trust and gst nonexempt a_trust will constitute a qualified_severance under sec_2642 of plr-144018-01 the internal_revenue_code the division and severance of trust into the gst exempt b_trust and the gst nonexempt b_trust will constitute a qualified_severance under sec_2642 of the internal_revenue_code gst exempt a_trust will have an inclusion_ratio of zero for generation-skipping_transfer_tax purposes gst exempt b_trust will have an inclusion_ratio of zero for generation-skipping_transfer_tax purposes gst nonexempt a_trust will have an inclusion_ratio of one for generation-skipping_transfer_tax purposes gst nonexempt b_trust will have an inclusion_ratio of one for generation-skipping_transfer_tax purposes the proposed division and severance will not cause the interest of beneficiary in gst exempt a_trust or the gst nonexempt a_trust to be includible in his gross_estate under sec_2033 and sec_2036 through of the code the proposed division and severance will not cause the interest of beneficiary in the gst exempt b_trust or the gst nonexempt b_trust to be includible in his gross_estate under sec_2033 and sec_2036 through of the code the proposed division and severance will not cause beneficiary to have made a taxable gift_for purposes of the federal gift_tax under chapter of the code the proposed division and severance will not cause beneficiary to have made a taxable gift_for purposes of the federal gift_tax under chapter of the code transfers to gst exempt a_trust pursuant to the proposed division and severance will not be generation-skipping transfers and will not be subject_to tax under sec_2601 of the code transfers to gst exempt b_trust pursuant to the proposed division and severance will not be generation-skipping transfers and will not be subject_to tax under sec_2601 of the code the proposed division and severance will not cause gst exempt a_trust gst nonexempt a_trust or any beneficiary of either of such trusts to recognize gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 of the code the proposed division and severance will not cause gst exempt b_trust gst plr-144018-01 nonexempt b_trust or any beneficiary of either of such trusts to recognize gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 of the code pursuant to sec_1223 of the code the holding_period with respect to each asset received by gst exempt a_trust and gst nonexempt a_trust will include trust 1’s holding_period for each such asset pursuant to sec_1223 of the code the holding_period with respect to each asset received by gst exempt b_trust and gst nonexempt b_trust will include trust 2’s holding_period for each such asset pursuant to sec_1015 of the code the basis of each asset received by gst exempt a_trust and gst nonexempt a_trust from trust will be trust 1’s basis for each such asset pursuant to sec_1015 of the code the basis of each asset received by gst exempt b_trust and the gst nonexempt b_trust from trust will be trust 2’s basis for each such asset facts decedent died testate on date prior to her death decedent and her pre- deceased spouse had created trust a a revocable_trust that became irrevocable on decedent’s death under the terms of trust a as amended on date on decedent’s death the trust estate was to be divided into two equal shares one share to be held in trust for the benefit of beneficiary and his descendants and one share to be held in trust for the benefit of beneficiary and his descendants under the terms of decedent’s will one-half of the residuary_estate passed to trust and one-half passed to trust trust provides that all trust income is to be distributed to beneficiary and or his issue in such amounts as the trustees deem advisable for their support and care trust further provides for distributions of corpus to beneficiary 1's issue as may be needed for their health education and support upon beneficiary 1's death trust continues for the benefit of beneficiary 1's issue until each of beneficiary 1's issue dies or reaches the age of years during the continuation of the trust the trustees are to administer trust for the equal use and benefit of said issue distributing to each of them such part of the income or corpus of the trust estate belonging to such issue as may be needed for his or her health education and support one half of each issue’s share is to be distributed when that issue reaches age and the balance when that issue reache sec_45 upon the death of an issue before age that issue’s interest will pass to his or her issue free of trust or if no issue are then living to the other descendants of beneficiary per stirpes to be administered as part of his or her trust trust provides that all trust income to be distributed to beneficiary and or his plr-144018-01 issue in such amounts as the trustees deem advisable for their support and care trust further provides for distributions of corpus to beneficiary 2’s issue as may be needed for their health education and support after beneficiary 2’s death trust continues for the benefit of beneficiary 2’s issue during the continuation of the trust the trustees are to administer trust for the equal use and benefit of the issue of beneficiary the trustees are to distribute to each issue such part of the income or corpus of the trust estate belonging to such issue as may be needed for his or her health education and support one half of each issue’s share is to be distributed as that issue reaches age and the balance when that issue reache sec_45 upon the death of an issue before age that issue’s interest will pass to his or her issue per stirpes and free of trust or if no issue are then living to the other descendants of beneficiary to be administered as part of his or her trust the trustees of trust propose to sever trust into two new trusts gst exempt a_trust and gst nonexempt a_trust the terms of the two new trusts will be identical to the terms of trust and will provide for the same succession of interests of beneficiaries as are provided for in trust trust will be divided and severed on a fractional basis and each severed trust will receive a pro_rata portion of each asset held by trust gst exempt a_trust will receive a fraction of each asset held by trust the numerator of which is equal to one-half of decedent’s available gst_exemption and the denominator of which is equal to the total fair_market_value determined as of decedent’s date of death of the assets passing to trust gst nonexempt a_trust will be funded with the balance of the trust assets similarly the trustees of trust propose to sever trust into two new trusts gst exempt b_trust and gst nonexempt b_trust the terms of the two new trusts will be identical to the terms of trust and will provide for the same succession of interests of beneficiaries as are provided for in trust trust will be divided and severed on a fractional basis and each severed trust will receive a pro_rata portion of each asset held by trust gst exempt b_trust will receive a fraction of each asset held by trust the numerator of which is equal to one-half of decedent’s available gst_exemption and the denominator of which is equal to the total fair_market_value determined as of the date of decedent’s death of the assets passing to trust gst nonexempt b_trust will receive the balance of the trust assets under state code the trustees may unless expressly prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the trustee reasonably determines that the division of the trust could result in a significant decrease in federal income or transfer_taxes under the statute the terms of the separate trusts must be identical to the terms of the original trust trust assets must be allocated to the separate trusts on a fractional pro_rata basis the form_706 united_states estate and generation-skipping_transfer_tax return has not yet been filed by decedent’s estate the return is due on date plr-144018-01 law and analysis ruling sec_1 and sec_2601 imposes a tax on every generation skipping transfer gst the term generation skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_2603 provides that in the case of a taxable_termination the trustee is liable for the payment of the gst tax in the case of a taxable_distribution the transferee is liable under sec_2602 the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is the maximum rate_of_tax on an estate_tax transfer multiplied by the inclusion_ratio the inclusion_ratio is defined in sec_2642 as the excess of over the applicable_fraction for the trust from which the transfer is made or for the direct_skip the applicable_fraction is a fraction in which the numerator is the gst_exemption allowable under sec_2631 allocated to the trust or direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property under sec_2631 for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor for gst tax purposes sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of the gst tax sec_2642 defines a qualified_severance as the division of a single trust and the creation by any means available under the governing instrument or by local law of two or more trusts if - i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust in this case trust and trust will be severed in accordance with applicable state law further as severed gst exempt a_trust and gst nonexempt a_trust provide for the same succession of interests and beneficiaries as are provided in trust similarly gst exempt b_trust and gst nonexempt b_trust provide for the same succession of interests and beneficiaries as are provided in trust finally trust and trust will be severed on a fractional basis and each severed trust will receive a pro_rata portion of each asset held in trust or trust as the case may be plr-144018-01 accordingly the severance of trust and trust as proposed will be a qualified_severance under sec_2642 therefore assuming sufficient gst_exemption is allocated to gst exempt a_trust and gst exempt b_trust as provided in sec_2632 these trusts will have an inclusion_ratio of zero ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 generally requires the inclusion of property in the gross_estate where a decedent has transferred property but retained the right to the income possession or enjoyment of the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the transferred property or the income therefrom sec_2037 provides generally that the gross_estate shall include the value at the date of decedent’s death of any interest in property transferred by the decedent if the possession or enjoyment the property can be obtained only by surviving the decedent and the decedent must retain a reversionary_interest in the property and the value of the reversionary_interest exceed sec_5 of the value of the transferred property sec_2038 includes in the gross_estate the value of all property transferred by the decedent where the enjoyment of the property was subject at the date of death to any change through the decedent’s exercise of a power to alter amend revoke or terminate in the instant case under the terms of trust and after the severance of trust into gst exempt a_trust and gst nonexempt a_trust the interest of beneficiary will terminate on his death and the corpus will be held in further trust for the benefit of beneficiary 1's issue similarly under the terms of trust and after the severance of trust into gst exempt b_trust and gst nonexempt b_trust the interest of beneficiary will terminate on his death and the corpus will be held in further trust for the benefit of beneficiary 2's issue further neither beneficiary nor beneficiary has transferred the property in trust or trust respectively for purposes of sec_2036 sec_2037 or sec_2038 accordingly we conclude that gst exempt a_trust and gst nonexempt a_trust will not be includible in beneficiary 1's gross_estate under sec_2033 sec_2036 sec_2037 or sec_2038 further gst exempt b_trust and gst nonexempt b_trust will not be included in beneficiary 2's gross_estate under sec_2033 sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by plr-144018-01 gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible following the division of trust into gst exempt a_trust and gst nonexempt a_trust the beneficiary will have the same rights to the same property as he did prior to the severance of trust and no other individuals will have any additional rights with respect to the income or corpus of trust therefore no transfer of property will be deemed to occur as a result of the proposed severance of trust into gst exempt a_trust and gst nonexempt a_trust and the proposed severance will not have any gift_tax consequences with respect to beneficiary similarly following the division of trust into gst exempt b_trust and gst nonexempt b_trust the beneficiary will have the same rights to the same property as he did prior to the severance of trust and no other individuals will have any additional rights to the income or corpus of trust therefore no transfer of property will be deemed to occur as a result of the proposed severance of trust into gst exempt b_trust and gst nonexempt b_trust and the proposed severance will not have any gift_tax consequences with respect to beneficiary ruling sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for the purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 of the income_tax regulations an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite plr-144018-01 based on the information submitted and the representations made in the ruling_request the assets and liabilities of the trust and trust will be divided and severed pursuant to the authority granted in state code the co-trustees will hold the same property after severance as before and each beneficiary will possess the same succession of interests as under trust and trust accordingly no sale_or_exchange under sec_1001 will occur as a result of the severance and no gain_or_loss will be realized by the trusts or by beneficiary or beneficiary as a result of the severance ruling sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if such property has the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person see also sec_1_1223-1 of the regulations thus to determine whether the new trusts will have holding periods in the assets received from the two original trusts which include the holding periods of the two original trusts in these assets it is necessary to determine the basis of the new trusts in the assets received from the two original trusts sec_1015 provides the basis rules for property acquired by a transfer in trust as discussed below the basis of any property transferred to gst exempt a_trust and gst nonexempt a_trust is the same as the basis in that property in the possession of trust immediately prior to the transfer under sec_1015 furthermore under sec_1015 the basis of any property transferred to gst exempt b_trust and gst nonexempt b_trust is the same as the basis in that property in the possession of trust immediately prior to the transfer therefore the holding periods of the two original trusts trust and trust in their assets will be included in calculating the period for which the trust assets have been held by the new trusts under sec_1223 ruling sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made in this case the basis of any property transferred to gst exempt a_trust and gst nonexempt a_trust is the same as the basis in that property in the possession of trust immediately prior to the transfer the basis of any property transferred to gst exempt b_trust and gst nonexempt b_trust is the same as the basis in that property in the possession of trust immediately prior to the transfer except as expressly provided herein no opinion is expressed or implied plr-144018-01 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the powers of attorney on file with this office copies of this letter are being sent to the taxpayers sincerely george masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
